DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Claims 1, 4-8, 10-12, 14, and 17-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 3, and 7 of Patent No. 11063817, in view of Dayanandan et al. (Pub. No.: US 20140140228 A1), hereinafter Dayanandan.

Regarding claim 1 of the instant application, Patent No. 11063817 discloses A method of tracing implemented by a node in a network, comprising: encapsulating a packet with a header, the header including a trace type field having an indicator; setting the indicator in the trace type field to a value to indicate that the header includes an additional trace type field (claim 1).

Patent No. 11063817 does not explicitly teach transmitting the packet as encapsulated to another node in the network.

However, Dayanandan teaches transmitting the packet as encapsulated to another node in the network ([0048]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Dayanandan, transmitting the packet as encapsulated to another node in the network, into the teachings of Patent No. 11063817, in order for improving transmission efficiency in a wireless link (Dayanandan, [0003]).

Regarding claim 4 of the instant application, Patent No. 11063817 discloses The method of claim 1, wherein the header comprises an operations, administration and maintenance (OAM) header (claim 1).

Regarding claim 5 of the instant application, Patent No. 11063817 discloses The method of claim 1, wherein the trace type field is a base operations, administration and maintenance (OAM) trace type field (claim 1).

Regarding claim 6 of the instant application, Patent No. 11063817 discloses The method of claim 1, wherein the trace type field is an extended operations, administration and maintenance (OAM) trace type field (claim 1).

Regarding claim 6 of the instant application, Patent No. 11063817 discloses The method of claim 1, wherein the additional trace type field is an extended operations, administration and maintenance (OAM) trace type field (claim 3).

Regarding claim 8 of the instant application, Patent No. 11063817 discloses A method of tracing implemented by a node in a network, comprising: the header including a trace type field having an indicator; determining whether the indicator has a first value or a second value, the first value indicating that the header includes an additional trace type field, the second value indicating that the header does not include the additional trace type field; and processing the header to determine which data types are in a node data list of the packet based on the determination (claims 1 and 8).

Patent No. 11063817 does not explicitly teach receiving a packet encapsulated with a header.

However, Dayanandan teaches receiving a packet encapsulated with a header ([0048]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Dayanandan, receiving a packet encapsulated with a header, into the teachings of Patent No. 11063817, in order for improving transmission efficiency in a wireless link (Dayanandan, [0003]).

Regarding claim 10 of the instant application, Patent No. 11063817 discloses wherein the indicator is an indicator bit, and wherein the indicator bit is a last bit of the trace type field (claim 3).

Regarding claim 11 of the instant application, Patent No. 11063817 discloses wherein the header comprises an operations, administration and maintenance (OAM) header (claim 1).

Regarding claim 12 of the instant application, Patent No. 11063817 discloses wherein the trace type field is a base operations, administration and maintenance (OAM) trace type field and the additional trace type field is an extended OAM trace type field (claims 1 and 3).

Regarding claim 14 of the instant application, Patent No. 11063817 discloses a memory storing instructions; one or more processors coupled to the memory, the one or more processors configured execute the instructions to cause the node to: encapsulate a packet with a header, the header including a trace type field having an indicator; set the indicator in the trace type field to a value to indicate that the header includes an additional trace type field (claims 1 and 8).

Patent No. 11063817 does not explicitly teach transmitting the packet as encapsulated to another node in the network.

However, Dayanandan teaches transmitting the packet as encapsulated to another node in the network ([0048]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Dayanandan, transmitting the packet as encapsulated to another node in the network, into the teachings of Patent No. 11063817, in order for improving transmission efficiency in a wireless link (Dayanandan, [0003]).

Regarding claim 17 of the instant application, Patent No. 11063817 discloses wherein the header comprises an operations, administration and maintenance (OAM) header (claim 1).

Regarding claim 18 of the instant application, Patent No. 11063817 discloses wherein the trace type field is a base operations, administration and maintenance (OAM) trace type field (claim 1).

Regarding claim 19 of the instant application, Patent No. 11063817 discloses wherein the trace type field is an extended operations, administration and maintenance (OAM) trace type field (claim 1).

Regarding claim 20 of the instant application, Patent No. 11063817 discloses wherein the additional trace type field is an extended operations, administration and maintenance (OAM) trace type field (claim 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 8, 11, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dayanandan et al. (Pub. No.: US 20140140228 A1), hereinafter Dayanandan, in view of Damm et al. (Pub. No.: US 20080253299 A1), hereinafter Damm.

With respect to claim 1, Dayanandan teaches A method of tracing implemented by a node in a network, comprising: 
encapsulating a packet with a header ([0048], encapsulation module encapsulates a packet with a header); and 
transmitting the packet as encapsulated to another node in the network ([0048], Transmitter 310 then transmits the packet as encapsulated to another node in the network).

Dayanandan does not explicitly teach the header including a trace type field having an indicator; and setting the indicator in the trace type field to a value to indicate that the header includes an additional trace type field;

However, Damm teaches the header including a trace type field having an indicator ([0046], the packet header and a priority trace field 210 in the priority trace payload 208 that maintains the priority information 211 collected along the data path over which the priority trace data packet travels); and setting the indicator in the trace type field to a value to indicate that the header includes an additional trace type field ([0048-0049], priority trace payload 208 of the priority trace data packet 200 maintains the priority value(s) assigned to the priority trace data packet 200 by each node along the data path…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Damm, the header including a trace type field having an indicator; and setting the indicator in the trace type field to a value to indicate that the header includes an additional trace type field, into the teachings of Dayanandan, in order to managing traffic priority in data networks (Damm, [0002]).

With respect to claim 4, Dayanandan teaches the header ([0048], a header). Dayanandan does not explicitly teach an operations, administration and maintenance (OAM) header.

However, Damm teaches an operations, administration and maintenance (OAM) header ([0046], OAM header).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Damm, an operations, administration and maintenance (OAM) header, into the teachings of Dayanandan, in order to managing traffic priority in data networks (Damm, [0002]).

With respect to claim 5, Dayanandan does not explicitly teach wherein the trace type field is a base operations, administration and maintenance (OAM) trace type field.

However, Damm teaches wherein the trace type field is a base operations, administration and maintenance (OAM) trace type field ([0054], an OAM packet/frame and the priority trace fields 210…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Damm, the trace type field is a base operations, administration and maintenance (OAM) trace type field, into the teachings of Dayanandan, in order to managing traffic priority in data networks (Damm, [0002]).

With respect to claim 8, Dayanandan teaches A method of tracing implemented by a node in a network, comprising: 
receiving a packet encapsulated with a header ([0048-0049], receiver 312 receives a packet encapsulated with a header); and 
processing the header to determine which data types are in a node data list of the packet based on the determination ([0049-0055], decapsulation module 318 removes the 802.11 headers from the packets. Subsequently, the decapsulated packets are forwarded to network protocol stack 320…).

Dayanandan does not explicitly teach the header including a trace type field having an indicator; determining whether the indicator has a first value or a second value, the first value indicating that the header includes an additional trace type field, the second value indicating that the header does not include the additional trace type field.

However, Damm teaches the header including a trace type field having an indicator ([0046], the packet header and a priority trace field 210 in the priority trace payload 208 that maintains the priority information 211 collected along the data path over which the priority trace data packet travels); determining whether the indicator has a first value or a second value, the first value indicating that the header includes an additional trace type field, the second value indicating that the header does not include the additional trace type field ([0049], the inbound priority trace data packet 200 received at the ingress port 102 of the network node 100b includes first priority information (PI 1) 211a stored in a first priority trace field 210a, while the outbound priority trace data packet 200 output by the egress port 106 of the network node 100b includes both the first priority information 211a stored in the first priority trace field 210a and second priority information (PI 2) 211b stored in a second priority trace field 210b).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Damm, the header including a trace type field having an indicator; determining whether the indicator has a first value or a second value, the first value indicating that the header includes an additional trace type field, the second value indicating that the header does not include the additional trace type field, into the teachings of Dayanandan, in order to managing traffic priority in data networks (Damm, [0002]).

With respect to claim 11, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

With respect to claim 14, Dayanandan teaches A node in network, comprising: 
a memory storing instructions ([0066]); 
one or more processors coupled to the memory, the one or more processors configured execute the instructions to cause the node to ([0066]): 
encapsulate a packet with a header ([0048], encapsulation module encapsulates a packet with a header); and 
transmit the packet as encapsulated to another node in the network ([0048], Transmitter 310 then transmits the packet as encapsulated to another node in the network).

Dayanandan does not explicitly teach the header including a trace type field having an indicator; and setting the indicator in the trace type field to a value to indicate that the header includes an additional trace type field;

However, Damm teaches the header including a trace type field having an indicator ([0046], the packet header and a priority trace field 210 in the priority trace payload 208 that maintains the priority information 211 collected along the data path over which the priority trace data packet travels); and setting the indicator in the trace type field to a value to indicate that the header includes an additional trace type field ([0048-0049], priority trace payload 208 of the priority trace data packet 200 maintains the priority value(s) assigned to the priority trace data packet 200 by each node along the data path…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Damm, the header including a trace type field having an indicator; and setting the indicator in the trace type field to a value to indicate that the header includes an additional trace type field, into the teachings of Dayanandan, in order to managing traffic priority in data networks (Damm, [0002]).

With respect to claim 17, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

With respect to claim 18, this claim recites the method of claim 5, and it is rejected for at least the same reasons.

Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dayanandan, in view of Damm, in view of Varanasi (Pub. No.: US 20030227399 A1), hereinafter Varanasi.

With respect to claim 2, the combination of Dayanandan and Damm teaches the method of claim 1.   Damm teaches the trace type field as set forth above.   The combination of Dayanandan and Damm does not explicitly teach the indicator is an indicator bit, and wherein the indicator bit is a last bit.

However, Varanasi teaches the indicator is an indicator bit, and wherein the indicator bit is a last bit ([0040], the indicator bit will be located as the last bit).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Varanasi, the indicator is an indicator bit, and wherein the indicator bit is a last bit, into the teachings of Dayanandan and Damm, in order to reduce error propagation in the decoding process and that provides enhanced timing recovery features (Varanasi, [0002]).

With respect to claim 9, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 15, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dayanandan, in view of Damm, in view of Yi et al. (Pub. No.: US 20100177733 A1), hereinafter Yi.

With respect to claim 3, the combination of Dayanandan and Damm teaches the method of claim 1.   Damm teaches the trace type field as set forth above.   The combination of Dayanandan and Damm does not explicitly teach wherein the value is one.

However, Yi teaches wherein the value is one ([0042], a value of the one bit is set to `0` or `1`).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Yi, wherein the value is one, into the teachings of Dayanandan and Damm, in order for transmitting a PDCP status report for reporting to another party a reception status of a PDCP SDU in a PDCP layer in Long Term Evolution (LTE) system (Yi, [0001]).

With respect to claim 10, the combination of Dayanandan and Damm teaches the method of claim 1.   Damm teaches the trace type field as set forth above.   The combination of Dayanandan and Damm does not explicitly teach wherein the first value is a one and the second value is zero.

However, Yi teaches wherein the first value is a one and the second value is zero ([0042], a value of the one bit is set to `0` or `1`).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Yi, wherein the first value is a one and the second value is zero, into the teachings of Dayanandan and Damm, in order for transmitting a PDCP status report for reporting to another party a reception status of a PDCP SDU in a PDCP layer in Long Term Evolution (LTE) system (Yi, [0001]).

With respect to claim 16, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

Claims 6-7, 12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dayanandan, in view of Damm, in view of Ke et al. (Pub. No.: US 20070053298 A1), hereinafter Ke.

With respect to claim 6, the combination of Dayanandan and Damm teaches the method of claim 1.   Damm teaches the trace type field as set forth above.   The combination of Dayanandan and Damm does not explicitly teach an extended operations, administration and maintenance (OAM).

However, Ke teaches an extended operations, administration and maintenance (OAM) ([0046], extended OAM).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Ke, an extended operations, administration and maintenance (OAM), into the teachings of Dayanandan and Damm, in order to improve the system capability of bearing multiple services (Ke, [0051]).

With respect to claim 7, the combination of Dayanandan and Damm teaches the method of claim 1.   Damm teaches the trace type field as set forth above.   The combination of Dayanandan and Damm does not explicitly teach the additional is an extended operations, administration and maintenance (OAM).

However, Ke teaches the additional is an extended operations, administration and maintenance (OAM) ([0046], extended OAM).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Ke, the additional is an extended operations, administration and maintenance (OAM), administration and maintenance (OAM), into the teachings of Dayanandan and Damm, in order to improve the system capability of bearing multiple services (Ke, [0051]).

With respect to claim 12, this claim recites the method of claims 6 and 7, and it is rejected for at least the same reasons.

With respect to claim 19, this claim recites the method of claim 6, and it is rejected for at least the same reasons.

With respect to claim 20, this claim recites the method of claim 7, and it is rejected for at least the same reasons.

Allowable Subject Matter

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20180278548 A1; “Pignataro”, ([0014, 0016, 0031])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469